                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:17-CV-98-FL

 WAI MON TOM, on behalf of himself and            )
 all others similarly situated,                   )
                                                  )
                Plaintiffs,                       )
                                                  )
        v.                                        )                    ORDER
                                                  )
 HOSPITALITY VENTURES, LLC d/b/a                  )
 UMSTEAD HOTEL AND SPA, NC                        )
 CULINARY VENTURES LLC d/b/a AN                   )
 ASIAN CUISINE, and SAS INSTITUTE,                )
                                                  )
                Defendants.                       )

       This matter is before the clerk on the motion for bill of costs [DE-134] filed by defendants

and opposed by plaintiff [DE-135].

       Plaintiffs appeal [DE-131] remains pending in the Fourth Circuit Court of Appeals. Given

the pending appeal in this matter, the clerk DENIES defendants' motion for bill of costs

WITHOUT PREJUDICE, and grants permission to defendants to refile and incorporate their prior

filings by reference following the issuance of the mandate of the court of appeals, if appropriate.

       SO ORDERED. This the       _Li. day of September, 2019.

                                              ~/
                                              p~
                                              Clerk of Court
